DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1 and 12 in the response filed October 28, 2022, are acknowledged by the Examiner. 
	Claims 1, 5-8, 11-12, and 14-20 are pending in the current action.
	Claims 14-20 remains withdrawn.  
	Claims 1, 5-8, and 11-12 are under consideration. 
Response to Arguments
In response to “Rejections under 35 USC 103”
Applicant’s arguments with respect to the art of Taylor have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant’s does not present arguments regarding the dependent claims, the argument with respect to Taylor is responded to above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2144641) in view of McClure (US 3350719) in view of Ostrom et al (US 6488644) and in view of Sterling (US 2004/0054311) and in view of Lengyel (US 5336161).
With respect to claim 1, Snyder discloses A low profile knee brace for use in the treatment of injury to a ligament (Fig 1, col 1 ln 5-10, knee brace for use with an injured knee), comprising: an upper thigh cuff component (Fig 2, upper thigh cuff component 19); a lower leg cuff component (Fig 2, lower leg cuff component 21); a continuous non-removable liner encapsulating the upper thigh cuff component and the lower leg cuff component (col 4 ln 10-15, cuffs 19 and 20 are surrounded by a non-removable covering, removable liner further includes the coverings 29 and wraps 22/23); bilateral hinge assemblies (Fig 2, bilateral hinge assemblies 14 and 18), wherein the upper thigh cuff component and the lower leg cuff component are pivotally attached to the hinge assemblies (Fig 2, upper 19 and lower 21 cuffs connected via the pivoting hinge assemblies 14/18); a plurality of straps for securing the brace to a wearer's leg, wherein each of the plurality of straps is attached directly to a respective portion of the liner (Fig 1, laces 25 and 24 are examples of straps which attached directly to the liner portion 22 and 23); …each of the rigid upper member and the rigid lower member having a three dimensional structure (Fig 1, col 4 ln 25-35, rigid upper member 12 and rigid lower member 13 which have a thickness, a length, and a width and thus are three dimensional) …
Snyder is silent on a rigid upper member having a distal end pivotally coupled, at a fixed position on the distal end, to a separate fixed position on an upper portion of one of the hinge assemblies; and a rigid lower member having a proximal end pivotally coupled, at a fixed position on the proximal end, to a separate fixed position on a lower portion of the one of the hinge assemblies (Snyder, Fig 1, col 4 ln 25-35, rigid upper member 12 and rigid lower member 13 directly attach and pivot relative to each other rather than to an upper and lower part of a hinge assembly), each of the rigid upper member and the rigid lower member … comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the rigid upper member or of the rigid lower member, wherein the recessed channel comprises substantially continuous portions of the rigid upper member or of the rigid lower member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the rigid upper member or of the rigid lower member, the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective one of the plurality of straps such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (Snyder col 2 ln 5-15, is metal, but is nicked alloy).
McClure teaches an analogous knee brace with an upper member 20 which pivots relative to a lower member 26 (Fig 1), a upper member having a distal end pivotally coupled, at a fixed position on the distal end, to a separate fixed position on an upper portion of one of the hinge assemblies (Fig 1, upper member 20 with end 24 fixed to upper part of hinge assembly 32); and a lower member having a proximal end pivotally coupled, at a fixed position on the proximal end, to a separate fixed position on a lower portion of the one of the hinge assemblies (Fig 1, lower member 26 with end 30 fixed to lower part of hinge assembly 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direct hinge attachment between the upper and lower members of Snyder to have the intermediate assembly as taught by McClure in order to increase knee freedom and thus user comfort and uses (McClure col 1 ln 30-35).
Snyder/McClure discloses the device as discussed above. 
Snyder/McClure is silent on each of the rigid upper member and the rigid lower member … comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the rigid upper member or of the rigid lower member, wherein the recessed channel comprises substantially continuous portions of the rigid upper member or of the rigid lower member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the rigid upper member or of the rigid lower member, the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective one of the plurality of straps such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Ostrom et al teaches an analogous upper and lower member 18/19 having a three dimensional structure having a recessed channel (Fig 2, col 2 ln 15-20) extending centrally along substantially an entire length of extension of said rigid upper member and said rigid lower member such that said recessed channel is recessed with respect to substantially an entire perimeter of each of said rigid upper member and said rigid lower member (Fig 2, col 2 ln 15-20) wherein said recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the rigid upper member or of the rigid lower member (Fig 9, col 2 ln 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid upper and lower members of the device of Snyder to have the recess as taught by Ostrom et al in order have a device of desired rigidity and thus better fit the needs and weights of different users (Ostrom et al col 2 ln 15-20).
Snyder/McClure/Ostrom et al discloses the device as discussed above.
Snyder/McClure/Ostrom et al is silent on the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective one of the plurality of straps such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Sterling teaches an analogous strap connection 85/95100/105 to the rigid upper and lower members 12/22 of the bracing system (Fig 2 ,[0104]) wherein the respective perimeter 94 of the rigid member further comprising at least one portion 91 further raised from adjacent portions of the respective perimeter and having a strap tab 90 attached thereunder (Fig 7, raised housing portion for insertion of strap tab 90), the strap tab attached to a ring (Fig 7, ring comprising the members which create strap channel 89) configured to receive a portion of a respective one of the plurality of straps ([0104], strap in channel 89) such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member (Fig 2, Strap connection makes the strap neither the furthest or closest member of the brace to the user thus the strap sits in line with the brace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the string closure of Snyder to have buckle and extend between rigid members as taught by Sterling in order to have an easily secured strap system with an easy release button (Sterling [0103]).
Snyder/McClure/Ostrom et al/Sterling discloses the device as discussed above.
Snyder/McClure/Ostrom et al/Sterling is silent on wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal of Snyder to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 5, Snyder/McClure/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1, wherein: the upper thigh cuff component is constructed from a two dimensional titanium alloy component (Lengyel, col 5 ln 55-65, titanium/aluminum alloy); and the titanium alloy component is embedded in the liner (Snyder Fig 1, upper and lower cuffs embedded in the liner as it is not removable and surrounded by the liner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal of Snyder to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 6, Snyder/McClure/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1, wherein the lower leg cuff component is constructed from a two dimensional titanium component (Lengyel, col 5 ln 55-65, titanium/aluminum alloy) embedded in the liner (Snyder Fig 1, upper and lower cuffs embedded in the liner as it is not removable and surrounded by the liner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal of Snyder to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 7, Snyder/McClure/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1, wherein the upper thigh cuff component and the lower leg cuff component are each constructed from two dimensional titanium (Lengyel, col 5 ln 55-65, titanium/aluminum alloy) embedded in the liner (Snyder Fig 1, upper and lower cuffs embedded in the liner as it is not removable and surrounded by the liner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal of Snyder to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 12, Snyder discloses A low profile knee brace, comprising: a malleable leg cuff assembly (Fig 1, col 1 ln 5-10, knee brace for use with an injured knee), comprising: an upper thigh cuff component capable of being formed to custom fit the thigh of a wearer (Fig 2, upper thigh cuff component 19; col 2 ln 15-20, fitted to the user); a lower leg cuff component capable of being formed to custom fit the calf of a wearer (Fig 2, lower leg cuff component 21; col 2 ln 15-20, fitted to the user); and a continuous non-removable liner encapsulating the leg cuff assembly (col 4 ln 10-15, cuffs 19 and 20 are surrounded by a non-removable covering, removable liner further includes the coverings 29 and wraps 22/23); a hinge assembly (Fig 2, hinge assemblies 14 and 18); a lateral upper rigid member connected to the upper thigh cuff component (Fig 1, col 4 ln 25-35, rigid upper member 12), … a lateral lower rigid member connected to the lower leg cuff component (Fig 1, col 4 ln 25-35, rigid lower member 13), …
Snyder is silent on a distal end of the lateral upper rigid member being pivotally coupled, at a fixed position on the distal end, to a separate fixed position on an upper portion of the hinge assembly; a proximal end of the lateral lower rigid member being pivotally coupled, at a fixed position on the proximate end, to a separate fixed position on a lower portion of the hinge assembly; wherein each of the lateral upper member and the lateral lower member has a three dimensional structure (Snyder Fig 1, col 4 ln 25-35, rigid upper member 12 and rigid lower member 13 which have a thickness, a length, and a width and thus are three dimensional but no recess) comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the lateral upper member or of the lateral lower member, and the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective strap such that the respective strap sits in line with the respective rigid upper member or the rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof; and the respective straps.
McClure teaches an analogous knee brace with an upper member 20 which pivots relative to a lower member 26 (Fig 1), a distal end of the lateral upper rigid member being pivotally coupled, at a fixed position on the distal end, to a separate fixed position on an upper portion of the hinge assembly; (Fig 1, upper member 20 with end 24 fixed to upper part of hinge assembly 32); a proximal end of the lateral lower rigid member being pivotally coupled, at a fixed position on the proximate end, to a separate fixed position on a lower portion of the hinge assembly (Fig 1, lower member 26 with end 30 fixed to lower part of hinge assembly 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the direct hinge attachment between the upper and lower members of Snyder to have the intermediate assembly as taught by McClure in order to increase knee freedom and thus user comfort and uses (McClure col 1 ln 30-35).
Snyder/McClure discloses the device as discussed above. 
Snyder/McClure is silent on wherein each of the lateral upper member and the lateral lower member has a three dimensional structure (Snyder Fig 1, col 4 ln 25-35, rigid upper member 12 and rigid lower member 13 which have a thickness, a length, and a width and thus are three dimensional but no recess) comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the lateral upper member or of the lateral lower member, and the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective strap such that the respective strap sits in line with the respective rigid upper member or the rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof; and the respective straps.
Ostrom et al teaches an analogous upper and lower member 18/19 having a three dimensional structure having a recessed channel (Fig 2, col 2 ln 15-20) a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member (Fig 2, col 2 ln 15-20) the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the lateral upper member or of the lateral lower member (Fig 9, col 2 ln 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid upper and lower members of the device of Snyder to have the recess as taught by Ostrom et al in order have a device of desired rigidity and thus better fit the needs and weights of different users (Ostrom et al col 2 ln 15-20).
Snyder/McClure/Ostrom et al discloses the device as discussed above.
Snyder/McClure/Ostrom et al is silent on and the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective strap such that the respective strap sits in line with the respective rigid upper member or the rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof; and the respective straps.
Sterling teaches an analogous strap connection 85/95100/105 to the rigid upper and lower members 12/22 of the bracing system (Fig 2 ,[0104]) wherein the respective perimeter 94 of the rigid member further comprising at least one portion 91 further raised from adjacent portions of the respective perimeter and having a strap tab 90 attached thereunder (Fig 7, raised housing portion for insertion of strap tab 90), the strap tab attached to a ring (Fig 7, ring comprising the members which create strap channel 89) configured to receive a portion of a respective one of the plurality of straps ([0104], strap in channel 89) such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member (Fig 2, Strap connection makes the strap neither the furthest or closest member of the brace to the user thus the strap sits in line with the brace).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment lace attachment to the brace system of Snyder to be the buckles and to have the lace extend between the respective rigid members as taught by Sterling in order to have an easily secured strap system with an easy release button (Sterling [0103]).
Snyder/McClure/Ostrom et al/Sterling discloses the device as discussed above.
Snyder/McClure/Ostrom et al/Sterling is silent on wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof; and the respective straps.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal of Snyder to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/McClure/Ostrom et al/Sterling/Lengyel as applied to claim 1 above, and further in view of Lerman (US 4628916).
With respect to claim 8, Snyder/McClure/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.
The current combination of Snyder/McClure/Ostrom et al/Sterling/Lengyel is silent on wherein the liner comprises a combination of foam and fabric padding.  
Lerman et al. further teaches a liner that comprises a combination of foam and fabric padding (col 11 ln 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Snyder/McClure/Ostrom et al/Sterling/Lengyel to comprise fabric with the foam padding as further taught by Lerman et al. in order to improve comfort (Lerman et al. col 11 ln 25).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder/McClure/Ostrom et al/Sterling/Lengyel as applied to claim 1 above, and further in view of Hollister et al. (US 2012/0016283).
With respect to claim 11, Snyder/McClure/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.
Snyder/McClure/Ostrom et al/Sterling/Lengyel is silent on wherein the liner further comprises a plurality of windows.
Hollister et al teaches an analogous leg brace with a liner 42 that comprises a plurality of windows (Fig 1, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuffs and liners of Snyder/McClure/Ostrom et al/Sterling/Lengyel to have the windows as taught by Hollister et al. for ventilation (Hollister et al. [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786